Citation Nr: 1025730	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  95-28 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a lymph node disorder 
claimed as a residual of exposure to ionizing radiation during 
service.  

2.  Entitlement to a disability rating in excess of 40 percent 
for a left ankle condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from November 1952 to October 
1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 1993 and June 1995 rating decisions of 
the Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  This case was previously remanded by the 
Board on several occasions, and most recently, in September 2006.  

The Veteran testified at a hearing in December 1995 before a 
Veterans Law Judge who is no longer employed by the Board.  In 
May 2003, the Board requested that he clarify whether or not he 
wanted to attend another hearing.  The appellant did not respond 
to this letter.  Subsequent communication from the Veteran does 
not indicate that he desires another hearing.  Accordingly, the 
Board will proceed with the adjudication of these claims.  

The issue of entitlement to a disability rating in excess of 40 
percent for a left ankle disability is addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence of record demonstrates that the 
Veteran's lymphatic disorder is currently in remission and that 
it did not manifest during, or as a result of, active military 
service, to include as a result of exposure to ionizing 
radiation.





	
CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for a lymphatic disorder, to include as due to exposure to 
ionizing radiation, have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

In the present case, the unfavorable rating decision that is the 
basis of this appeal was already decided and appealed prior to 
the enactment of the current § 5103(a) requirements in 2000.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
rating decision, the RO did not err in not providing such notice.  
Rather, the Veteran has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Letters sent to the Veteran in March 2001, April 2004 and 
September 2006 addressed all notice elements listed under 
3.159(b)(1).  The March letters informed him of what evidence was 
required to substantiate a claim of entitlement to service 
connection, and of his and VA's respective duties for obtaining 
evidence.  The April 2004 letter also informed the Veteran about 
what was required to substantiate a claim based on radiation 
exposure.  Finally, the September 2006 letter provided the 
Veteran with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned).  See 
Dingess/Hartman, 19 Vet. App. at 484.  While these letters were 
not sent until after the initial adjudication of the claim, the 
claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in April 1999, 
October 2001 and October 2006, and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment with 
VA.  Copies of the Veteran's private medical records have also 
been incorporated into the Veteran's claims file.  VA also 
obtained radiation dose estimates in May 2001 and October 2007, 
and obtained an opinion from the Chief Public Health and 
Environmental Hazards Officer in December 2009.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for a Lymph Node Disorder

The Veteran contends that he is entitled to service connection 
for a lymphatic disorder.  Specifically, the Veteran has argued 
that he suffers from a lymphatic disorder as a result of exposure 
to ionizing radiation during military service.  However, while 
the evidence does demonstrate that the Veteran was exposed to 
radiation during active duty, the preponderance of the evidence 
demonstrates that the Veteran does not suffer from a lymphatic 
disorder that manifested as a result of this exposure.  Likewise, 
the preponderance of the evidence of record demonstrates that the 
Veteran does not suffer from a lymphatic disorder that is 
otherwise related to military service.  As such, service 
connection is not warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  See Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the assistance 
of the procedural advantages prescribed in 38 C.F.R. § 3.311, if 
the condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. § 3.303(d) 
by showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, 
VA must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure to 
ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In other 
words, the fact that the requirements of a presumptive regulation 
are not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty for training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States Forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; or internment as a prisoner of war (or 
service on active duty in Japan immediately following such 
interment) during World War II which resulted in an opportunity 
for exposure to ionizing radiation comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki during 
the period from August 6, 1945, through July 1, 1946.  See 38 
C.F.R. § 3.309(d)(3) (2009).

Diseases presumptively service connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are: Leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gallbladder, primary 
liver cancer (except cirrhosis or hepatitis B as indicated), 
cancer of the salivary glands, cancer of the urinary tract; 
bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the 
brain; cancer of the colon; cancer of the lung; and cancer of the 
ovary.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 
3.309(d) (2009).

If a claimant does not qualify as a "radiation-exposed Veteran" 
under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of 
the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
Veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the Veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation in 
service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) 
breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver 
cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach 
cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney 
cancer; (xiii) urinary bladder cancer; (xiv) salivary gland 
cancer; (xv) multiple myeloma; (xvi) posterior subcapsular 
cataracts; (xvii) nonmalignant thyroid nodular disease; (xviii) 
ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the 
brain and central nervous system; (xxi) cancer of the rectum; 
(xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate 
cancer; and (xxiv) any other cancer.  See 38 C.F.R. § 3.311(b)(2) 
(2009).  Section 3.311(b)(5) requires that prostate cancer and 
skin cancer become manifest five years or more after exposure.  
See 38 C.F.R. § 3.311(b)(2) (2009).

With respect to Hickson element (1) (current disability), the 
medical evidence of record indicates the appellant currently 
suffers from a lymphatic disorder.  However, the October 2006 VA 
examination of record noted that the Veteran had no specific 
treatment for any lymphatic disorder and that the Veteran denied 
any current symptoms or any current lymph node enlargement.  The 
examiner concluded that the Veteran's reported lymphatic disorder 
was currently in remission.  

Concerning Hickson element (2) (in-service disease or injury), 
the appellant does not contend nor do the service treatment 
records show that he suffered from a lymphatic disorder in 
service.  Rather, the appellant contends that he was exposed to 
radiation during active service while participating in Operation 
REDWING in 1956.  In May 2001, the service department verified 
the appellant's participation in Operation REDWING, which was 
described as a U.S. atmospheric nuclear test series conducted at 
the Pacific Proving Ground during 1956.  The Veteran served 
aboard the USS Silverstein during this Operation.  Therefore, the 
appellant is deemed to be a radiation-exposed Veteran.

In March 2001, the RO requested that the Defense Threat Reduction 
Agency (DTRA) review the records and prepare a dose estimate, to 
the extent feasible, using all available methodologies.  An 
initial response from DTRA in May 2001 estimated that the 
appellant's dose estimates from ionizing radiation exposure were 
0.850 rem and 0.225 rem gamma, based on film badge readings.  The 
DTRA further noted that the film badges were examined and it was 
determined that the first badge had been damaged by water.  
Readings from damaged badges were noted to indicate radiation 
levels greater than those to which participants were actually 
exposed.  The DTRA concluded that the reading from the first 
badge was superseded by a reconstructed dose of 0.792 rem.  A 
scientific dose reconstruction indicated that the Veteran would 
have received an additional probable dose of 0.160 rem gamma, and 
the Veteran's total dose of rem gamma was found to be 1.177 (1.2 
rem rounded) with an upper bound of 1.4 rem gamma.  

The DTRA then noted that, upon review of the REDWING dosimetry 
date, that 168 individuals were badged, and the recorded mean 
radiation exposure for the group was 1.222 rem gamma with a range 
of exposure from 0.245 rem gamma to 2.805 rem gamma.  This was 
noted to be within the present national occupational radiation 
exposure standards which permit 5.0 rem per calendar year.  

In October 2007, DTRA provided a revised dose exposure estimate 
based on the appellant's military records and his recollections 
of activities during Operation REDWING.  It was noted that the 
Veteran could have received no more than an external gamma dose 
of 18 rem and an external neutron dose of 0.5 rem, with an 
internal committed dose to the lymph node (alpha) of 1.5 rem and 
an internal committed dose to the lymph node (beta + gamma) of 8 
rem.  

The Chief Public Health and Environmental Hazards Officer opined 
in December 2009 that it was not likely that the Veteran's 
lymphatic disorder could be attributed to exposure to ionizing 
radiation during military service.  This opinion was based on a 
number of factors.  Initially, it was noted that the Veteran does 
not have a diagnosed lymphoma.  The Director further noted that 
while relevant text does state that lymphoid disorder could be 
caused secondarily by radiation therapy, it was important to note 
that the Veteran's total radiation dose was two orders of 
magnitude below the doses typically prescribed for external 
radiation therapy treatments of cancer.  The Director further 
indicated that given the description of the Veteran's 
difficulties, including low grade fever and upper respiratory 
illness, it was much more likely that there was a proximate 
infectious cause of the lymphatic disorder.  Using the 
Interactive Radioepidemiological Program (IREP) of the National 
Institute for Occupational Safety and Health (NIOSH), it was 
determined that a 99th percentile value for the probability of 
causation was 25.41 percent.

Turning to Hickson element (3) (medical nexus), service 
connection for a disability that is claimed to be attributable to 
exposure to ionizing radiation during service can be demonstrated 
by three different methods: (1) presumptive service connection 
under 38 C.F.R. § 3.309(d); (2) service connection of a 
"radiogenic disease" under 38 C.F.R. § 3.311; and (3) service 
connection may be granted under 38 C.F.R. § 3.303(d) and Combee 
when it is established that the disease diagnosed after discharge 
is the result of exposure to ionizing radiation during active 
service.  The Board will address each of these avenues in turn.

(1) Presumptive service connection - radiation exposure.

Although the appellant is a radiation-exposed Veteran, that 
status is not sufficient, by itself, to warrant presumptive 
service connection under the provisions of 38 C.F.R. § 3.309.  
Rather, in order to warrant such a presumption, the appellant 
must be diagnosed with one of the presumptive diseases 
specifically listed under 38 C.F.R. § 3.309(d)(2).  In this case, 
the evidentiary record includes competent medical evidence 
showing previous diagnoses of a lymphatic disorder, currently in 
remission.  However, this condition is not specified as a 
disability presumed to be related to exposure to radiation 
pursuant to 38 C.F.R. § 3.309.  The Veteran has argued that since 
leukemia and thyroid cancer are presumptive disorders, than his 
lymphatic history should also be viewed as presumptively service-
connected.  However, the remissive symptomatology noted in the 
record has not been found to be caused by exposure to ionizing 
radiation.  Accordingly, service connection for a lymphatic 
disorder cannot be granted on a presumptive basis.

(2) Radiogenic disease under 38 C.F.R. § 3.311.

The provisions of 38 C.F.R. § 3.311 provide for development of 
claims based on a contention of radiation exposure during active 
service and post-service development of a radiogenic disease.  
The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling claims 
brought by radiation exposed Veterans or their survivors.  See 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 
3.311 essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest after 
service, and it is contended that the disease resulted from 
radiation exposure, a dose assessment will be made.

While the appellant was provided with a dose estimate in 
association with this claim, a lymphatic disorder characterized 
by enlarged lymph nodes is not included as a radiogenic disease 
listed in § 3.311 (b)(2).  The Board notes that leukemia and 
thyroid cancer are listed under 38 C.F.R. § 3.311 (b)(2), but the 
appellant has not been diagnosed with these disorders.  
Furthermore, as noted above, the Chief Public Health and 
Environmental Hazards Officer concluded that it was not likely 
that the Veteran's lymphatic disorder could be attributed to 
exposure to ionizing radiation during military service.  

(3) Direct service connection - Combee.

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit in Combee determined that the regulations 
governing presumptive service connection for radiation exposure 
do not preclude a Veteran from establishing service connection 
with proof of actual direct causation.  See Combee, 34 F.3d at 
1043-44; see also 38 C.F.R. § 3.303(d) (2009).  Accordingly, the 
Board will proceed to evaluate the appellant's claim under the 
regulations governing direct service connection.

In this regard, the service treatment records are silent for any 
pertinent complaints, treatment, abnormalities, or diagnosis 
referable to the lymphatic system.  Furthermore, the Veteran's 
lymphatic system was deemed to be normal at the time of his 
separation from active duty.  

The Veteran was afforded a VA lymphatic examination in April 
1999.  The Veteran reported a history of exposure to ionizing 
radiation during military service.  The Veteran subsequently 
reported residual lymph node enlargement starting around 1966.  
Examination revealed residual lymph node enlargement mainly 
involving the bilateral submandibular and inguinal regions, with 
intermittent tenderness, especially in the inguinal regions.  The 
Veteran denied any other symptoms related to any hematological or 
lymphatic disorders.  The examiner diagnosed the Veteran with 
status post exposure to ionizing radiation, with chronic lymph 
node enlargement, as well as adult hypothyroidism that was 
"probably" due to ionizing radiation.  

The Veteran was afforded an additional VA lymphatic examination 
in October 2006.  The Veteran again reported a history of 
ionizing radiation during military service.  It was noted that 
the Veteran had a prior right inguinal lymph node biopsy that was 
non-diagnostic.  There was no other specific treatment for any 
lymphatic disorder and there was no history of lymphomas, 
leukemias, hepatosplenomegaly, anemia, or hemorrhagic disorders.  
The Veteran also denied any current symptomatology or any current 
lymph node enlargement.  Examination revealed no apparent 
symptomatology, and the examiner concluded that the Veteran's 
lymphatic disorder was currently in remission.  The examiner 
diagnosed the Veteran with recurrent lymphatic disorder, opining 
that it was at least as likely as not that this disorder was due 
to, or related to, exposure to ionizing radiation.  

Finally, the record contains a March 2007 addendum to the October 
2006 VA examination.  According to the examiner, upon reviewing 
the Veteran's claims file, the Veteran could be considered to be 
at higher risk than average for subsequent development of 
lymphoma due to his history of recurrent episodes of 
lymphadenopathy with associated low-grade fever, mild malaise, 
and upper respiratory infections.  However, this opinion is of no 
relevance to the Veteran's claim, since the record demonstrates 
that the Veteran has not in fact developed lymphoma.  

Having considered the above evidence, the Board concludes that 
the Veteran is not entitled to service connection for a lymphatic 
disorder on a direct basis.  While the VA examiners concluded 
that the Veteran's disorder was related to exposure to ionizing 
radiation, this conclusion was specifically rebutted by the Chief 
Public Health and Environmental Hazards Officer in December 2009.  
The Officer had access to the Veteran's specific dose estimates, 
as well as access to the NIOSH Interactive Radioepidemiological 
Program for Probability of Causation.  The VA examiners made no 
specific references to the amount of radiation exposure incurred 
by the Veteran or what sources they were relying on in concluding 
that the Veteran's lymphatic condition was a result of radiation 
exposure.  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  As 
such, the Board does not find their opinions to be as probative 
as that of the Chief Public Health and Environmental Hazards 
Officer.  

The Veteran has not provided any other competent medical evidence 
of a relationship between his history of lymphatic symptomatology 
and his military service.  The only additional evidence in 
support of the Veteran's claim consists of his lay statements.  
The Board acknowledges that the appellant is competent to give 
evidence about what he experiences; for example, he is competent 
to discuss his medical history.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  However, he is not competent to link his 
lymphatic symptoms to exposure to ionizing radiation in 1956.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder)).  As such, the Veteran's 
testimony to be competent evidence of causation.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a lymphatic disorder due to exposure to ionizing 
radiation must be denied.


ORDER

Entitlement to service connection for a lymph node disorder 
claimed as a residual of exposure to ionizing radiation during 
service is denied.  


REMAND

The Veteran contends that he is entitled to a disability rating 
in excess of 40 percent for a left ankle disability.  For 
historical purposes, the Veteran was granted service connection 
for a left ankle disorder in a September 1959 rating decision.  A 
10 percent disability rating was assigned, effective as of July 
29, 1959.  The Veteran filed a claim for an increased disability 
rating in March 1993, and his disability rating was subsequently 
increased to 20 percent in a June 2002 rating decision, effective 
as of April 7, 1999.  His disability rating was again increased 
to 40 percent in a January 2007 rating decision, effective as of 
September 1, 2004.  In a June 2010 statement, the Veteran's 
representative noted that while the Veteran had received the 
maximum rating for his left ankle disability under Diagnostic 
Code 5270, the Veteran suffered from loss of use of the foot and 
warranted special monthly compensation under 38 C.F.R. § 
3.350(a).  

According to 38 C.F.R. § 3.350(a), special monthly compensation 
is payable for anatomical loss or loss of use of one foot.  Id.  
Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well-
served by an amputation stump at the site of election below elbow 
or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 
3.350(a)(2)(i).  The determination will be made on the basis of 
the actual remaining function, whether the acts of balance, 
propulsion, etc. could be accomplished equally well by an 
amputation stump with prosthesis.  Id.  

It is unclear from the evidence of record whether the Veteran's 
left ankle is no more useful than an amputation stump with 
prosthesis.  Furthermore, the Veteran was last afforded a VA 
examination for his left ankle disability in October 2006.  The 
duty to conduct a contemporaneous examination is triggered when 
the evidence indicates that there has been a material change in 
disability or that the current rating may be incorrect.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is 
entitled to a new examination after a 2 year period between the 
last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity).  In light of the 
length of time that has elapsed since the Veteran's last VA 
examination, in addition to his contention that he has lost all 
use of his left foot, the Board finds that a more recent VA 
examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current level 
of disability due to his service-connected 
left ankle disability.  The claims folder 
should be made available to the examiner for 
review before the examination.  The examiner 
should describe in detail all symptomatology 
associated with the Veteran's service-
connected disability of the left ankle. 

Furthermore, the examiner should opine as to 
whether the actual remaining function of the 
Veteran's left ankle and foot could be 
accomplished equally well by an amputation 
stump with prosthesis.  

2.  After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  If the claim is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


